Citation Nr: 1539787	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral mild degenerative joint disease of the hips, to include as secondary to service-connected bilateral knee and low back disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse 


ATTORNEY FOR THE BOARD

E. D. Barnes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979. 

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas.  In August 2009, the Veteran and his spouse appeared at a hearing before the undersigned.  A transcript of the hearing is of record.  In June 2011, the Board issued a decision remanding the Veteran's claim for entitlement to service connection for bilateral mild degenerative joint disease of the hips, to include as secondary to service-connected bilateral knee and low back disabilities, to the RO via the Appeals Management Center ("AMC") in Washington DC to obtain an adequate examination.  In February and April 2014, a VA examination was conducted, and in July 2014, the RO issued a Supplemental Statement of the Case denying entitlement to service connection for bilateral mild degenerative joint disease of the hips.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the claims file, the Board finds that additional development is necessary.  A remand is required to obtain an adequate examination as the Board finds the VA examinations conducted in February and April 2014 to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board's June 2011 decision remanded the Veteran's claim for bilateral hip disorder to obtain an adequate examination addressing whether the Veteran's service-connected disabilities aggravated the Veteran's bilateral hip disorder and the clinical significance of the Veteran's 1.5cm leg discrepancy and pelvic tilt.  The subsequent VA examination opinions in February and April 2014 did not correct these deficiencies to address whether the Veteran's service-connected disabilities aggravated the Veteran's bilateral hip disorder nor did they sufficiently address the clinical significance of the Veteran's leg discrepancy and pelvic tilt.  

The Board notes that the Veteran filed his claim for service connection for bilateral mild degenerative joint disease of the hips, to include as secondarily caused by his service-connected bilateral knee disabilities.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  In this instance, the Veteran has expressly limited his claim of service connection for a bilateral hip disorder resulting from his service-connected bilateral knee and back disabilities, and the evidence does not implicate the hips disorder originating in service.  The issue is therefore whether the Veteran is entitled to secondary service connection for the Veteran's hip disorder, including aggravation or causation by the service-connected knee and back disabilities. 

Prior to the Board's June 2011 remand, a May 2007 VA opinion stated the bilateral mild degenerative joint disease of the hips had no connection to the Veteran's knee disability or back disability, but did not address whether the Veteran's service-connected disabilities aggravated the hip disorder.  The opinion also failed to address the clinical significance of pertinent evidence relating to the Veteran's back disability, i.e. whether the Veteran's pelvic tilt and leg length discrepancy recorded in an August 2006 VA examination had their origins in service, or were caused by any service-connected disability, and if so, whether the leg length discrepancy and pelvic tilt played a role in either causing or aggravating the bilateral degenerative joint disease of the hips.  A VA examiner's opinion should be based on a review of all pertinent evidence of record, including the significance of the factual findings of August 2006, and supported by a rationale. 



Subsequent to the Board's June 2011 remand, a February 2014 VA in-person examination was conducted, after which the examiner R.M. opined that the Veteran's "right hip osteoarthritis [and] known knee and lumbar service-connected arthritis... are two separate unrelated conditions" and "it is less likely than not that [the Veteran's] current hip condition was caused by or due to any service related knee or spine issues."  The examiner further opined that while the Veteran "may have had a pelvic obliquite [sic] and leg length discrepancy, this was likely due to the hip osteoarthritis."  In April 2014, a review of the available medical records was conducted, after which the examiner J.S. opined that "in terms of his hip arthritis being related to his back and knee arthritis, there is less likely than 50% probability of it being related to these service-connected disabilities."  Neither of these opinions address whether the Veteran's hip arthritis has been aggravated, rather than caused, by his knee and back arthritis conditions.  While the April 2014 opinion does not address the clinical significance of the Veteran's 1.5 cm leg length discrepancy and pelvic tilt, the February 2014 opinion provides no rationale for the opinion that the Veteran's pelvic obliquity and leg length discrepancies were "due to" the Veteran's hip osteoarthritis.   These opinions are therefore deficient and the Board must ensure that an adequate opinion is rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must provide the Veteran's claims file to a qualified examiner so a new opinion may be provided.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner is requested to render an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the current bilateral hip disorder was at least as likely as not permanently worsened (i.e., aggravated) by the service-connected disorders of both knees and/or the service-connected back disability.  

The examiner is also asked to address the clinical significance of the 1.5 cm leg length discrepancy and the obvious pelvic tilt noted in the August 2006 VA examination.  An opinion is requested as to the etiology of the pelvic tilt and the leg length discrepancy and whether they are related to service or were caused or permanently worsened (i.e., aggravated) by the service-connected disorders of both knees and/or the service-connected back disability.  If so, then the examiner is asked whether the 1.5 cm. leg length discrepancy and the pelvic tilt at least as likely as not caused or permanently worsened (i.e., aggravated) the bilateral hip disorder.  

The examiner is advised that for any opinion provided, the examiner must provide a supporting rationale, with references to the record, including the service treatment records, post-service treatment records, and the Veteran's statements.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

The examiner is specifically advised that the term "aggravation" means a permanent increase in the bilateral hip condition, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disabilities as contrasted to a temporary worsening of symptoms.

The examiner is further advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

A new examination is only required if deemed necessary by the examiner.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2015).

2.  After completion of the above, the AOJ must readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  
 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN JONES
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






